UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7020


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

PETER ROBERT JORDAN, a/k/a Pete, a/k/a Richard Mercer,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:04-cr-00058-HEH-1; 3:09-cv-00308-HEH)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Robert Jordan, Appellant Pro Se. Matthew Childs Ackley,
OFFICE OF THE UNITED STATES ATTORNEY, Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter     Robert   Jordan          seeks    to    appeal     the     district

court’s    order    dismissing      as    untimely      his    28     U.S.C.A.     §    2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)         (2006).             A      certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this         standard       by         demonstrating       that

reasonable     jurists      would        find    that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on    procedural          grounds,       the      prisoner        must

demonstrate    both     that   the       dispositive         procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jordan has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral    argument       because          the     facts   and       legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3